In consolidated tax certiorari proceedings to review assessments on certain real property in the Borough of Queens for the tax years 1950-51 through 1957-58, the petitioner and the Tax Commission cross-appeal from an order of the Supreme Court, Queens County, dated June 30, 1958, which reduced the assessments. The commission contends that the assessments should be reinstated; the petitioner contends that the reductions are insufficient. Order affirmed, without costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.